Richardson, C. J.
delivered the opinion of the court.*
When an award has been made in pursuance of a submission, by which the title to real estate has been left to the determination of the arbitrators, we consider the determination to be conclusive, between the parties, as to the title. 3 Cowen, 70, Brown v. Hankerson; 7 ditto, 185, Mitchell v. Bush; 7 Cranch, 171, Davy's executor v. Faw: *1806 Pick. 148; 9 Johns. 43, Jackson v. Delong; 15 Johns. 197, Sellick v. Addams; ibid, 497, Shepherd v. Ryers; Caldwell on Arbitration, 102 & 1; Kyd on Awards, 55—63; 4 Pick. 507; 5 Cowen, 383; 2 ditto 638; 1 ditto, 117.
Whenever a report of referees is made under such circumstances that a judgment can be rendered upon it, then a judgment, thus rendered, like all other judgments, is final and conclusive between the parties, and the merits of the decision cannot be called in question collaterally.
But awards, in other cases, stand on very different grounds. Although, when duly made, in pursuance of the submission, they are conclusive ; yet, still, their validity may, at any time, be impeached on the ground that they were not warranted by the submission ; that the arbitrators were corrupt, or proceeded contrary to the principles of natural justice, or upon mere mistake which they themselves admit. Caldwell, 64.
It is clear, then, that the land may have been in dispute in this case, between the parties, notwithstanding the first award. If that award was shown not to be legally binding, nothing was settled as to the title of the land.
As the defendant, in this case, only offered to show that the last arbitrators took into consideration what had been determined by the first arbitrators, w_e are of opinion that the evidence was properly rejected.
If the defendant had offered to show that the last arbi-•rators, without any objection to the first award other than that it did not accord with their opinion on the merits of the case, had undertaken to reverse the first decision, we think that the evidence would have been admissible. If the first arbitrators had authority to settle the title, arid there was no valid objection to the regularity of their proceedings, their award was con-*181elusive, and the last arbitrators had no authority to go behind it.
After this opinion was delivered, the defendant offered to the court evidence, tending to prove that the last arbitrators considered the first award regularly made, in pursuance of the submission, but concluded that the first arbitrators had mistaken the merits of the case, and, for the purpose of enquiring into this matter, the verdict was set aside and
*3 new trial granted.

 Parke F, J. having been of Coo/d^I, did not sit -